DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant cancelled claims 1-15.

Applicant amended claims 16 and 19.

Applicant added claims 21-30.

Claims 23-27 are pending and have been examined.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16-22, drawn to a system with a unique identifier associated with an account, classified in G06Q20/409.
II. Claims 23-27, drawn to a method for a request to verify that the transaction card is associated with a cardholder account, classified in G06Q20/20.
III. Claims 28-30, drawn a system with a user interface comprising at least a user input device and a display device, classified in G06Q2220/00.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a unique identifier associated with an account.  Subcombination I can be practiced separately from subcombination II of a request to verify that the transaction card is associated with a cardholder account as subcombination I does not require a request to verify that the transaction card is associated with a cardholder account in order to have a unique identifier associated with an account.  In the instant case, subcombination II has separate utility such as a request to verify that the transaction card is associated with a cardholder account.  Subcombination II can be practiced separately from subcombination I of a unique identifier associated with an account as subcombination II does not require having a unique identifier associated with an account in order to have a request to verify that the transaction card is associated with a cardholder account.  See MPEP § 806.05(d).

Inventions I and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination I has separate utility such as a unique identifier associated with an account.  Subcombination I can be practiced separately from subcombination III of a user interface comprising at least a user input device and a display device as subcombination I does not require a user interface comprising at least a user input device and a display device in order to have a unique identifier associated with an account.  In the instant case, subcombination III has separate utility such as a user interface comprising at least a user input device and a display device.  Subcombination III can be practiced separately from subcombination I of a unique identifier associated with an account as subcombination III does not require having a unique identifier associated with an account in order to have a user interface comprising at least a user input device and a display device.  See MPEP § 806.05(d).

Inventions II and III are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as a request to verify that the transaction card is associated with a cardholder account.  Subcombination II can be practiced separately from subcombination III of a user interface comprising at least a user input device and a display device as subcombination II does not require a user interface comprising at least a user input device and a display device in order to have a request to verify that the transaction card is associated with a cardholder account.  In the instant case, subcombination III has separate utility such as a user interface comprising at least a user input device and a display device.  Subcombination III can be practiced separately from subcombination II of a request to verify that the transaction card is associated with a cardholder account as subcombination III does not require a request to verify that the transaction card is associated with a cardholder account in order to have a user interface comprising at least a user input device and a display device.  See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a separate status in the art when they are classifiable together (e.g., searching different electronic resources, or employing different search strategies or search queries) see MPEP 808.02.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with David Baker on November 11, 2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 23-27.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-22 and 28-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 23 is objected to because of the following informalities:  The new claim contains mark-ups/amendments (i.e., a strikethrough “th line of the claim).   Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 23, this claim is indefinite for the following reason:
Claim 23 recites the limitation "the transaction card" in the 17th line of the claims.  There is insufficient antecedent basis for this limitation in the claim. For the sake of compact prosecution, Examiner will interpret this limitation as referring to the indicialess transaction card recited earlier in the claim.

Regarding claim 27, this claim is indefinite for the following reason:
Claim 27 recites the limitation "the encrypted verification block" in the 1st line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claims 24-27 are rejected due their dependence on claim 23.


Examiner Request
The Applicant is requested to indicate where in the specification there is support for amendments to claims should Applicant amend.  The purpose of this is to reduce potential 35 USC 112(a) or 35 USC 112 first paragraph issues that can arise when claims are amended without support in the specification.  The Examiner thanks the Applicant in advance. 

Prior Art
Examiner has conducted an updated prior art search in view of the elected claims and will not provide an art rejection at this time.

Examiner would like to cite but not rely on the following references regarding the state of the art regarding augmented reality and transaction cards.

US 11501312 B2		Rule; Jeffrey et al.
US 11210676 B2		Rule; Jeffrey
US 11062098 B1		Bergeron; George et al.
US 11055691 B2		Deprun; Jean-François et al.
US 10943229 B2		Dolan; Heather et al.
US 20200242688 A1	NAVARRO; Miguel
US 20190354959 A1	Phillips; Simon et al.
US 10109095 B2		Johansen; Joseph N.
US 9836736 B1		Neale; John Ross et al.
US 20170004484 A1	SEOL; Jie et al.
US 20160063484 A1	CARPENTER; Reilly et al.
US 20160019449 A1	Auten; Daniel Anthony et al.
US 20160005031 A1	O'REGAN; Alan Joseph et al.
US 20150371219 A1	Ljujic; Pavle
US 20140358790 A1	Koichi; Awano et al.
US 8643890 B1		Peterson; Richard Esty
US 20130334323 A1	Chiviendacz; Michael et al.
US 20090278660 A1	Beisang; Arthur A. et al.
US 7360692 B2		Zellner; Samuel et al.
US 20050240528 A1	Hendrick, Colin
US 20050140497 A1	Chiviendacz, Michael  et al.
US 6628808 B1		Bach; George et al.
US 5727089 A		Ray; Lawrence A. et al.
US 4931629 A		Frankfurt; Robert

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11,501,312. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variants of each other..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J WARDEN whose telephone number is (571)272-9602. The examiner can normally be reached M-F; 9-6 CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J. WARDEN/
Examiner
Art Unit 3693



/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693